DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.		Claims 1-3, 5-6, 8, 11-13, 15-16, 18, 21, 25, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (CHEN (WO 2019/161542 A1).
Regarding claim 1, CHEN teaches that an apparatus for wireless communication at a user equipment (UE) (Fig. 3 and paragraphs 176 – 178). CHEN teaches a memory, and at least one processor coupled to the memory, the memory and the at least one processor (Fig. 3 and paragraphs 176 – 178) configured to: receive at least one power control parameter for transmitting one of a first physical uplink shared channel (PUSCH), a first physical uplink control channel (PUCCH), or a first sounding reference signal (SRS) to a base station (Fig. 1, 2, paragraphs 4, 14, 26, 43, 120, and 122, where teaches receiving power control parameter for transmitting PUSCH or PUCCH, or SRS to a base station), and transmit the one of the first PUSCH, the first PUCCH, or the first SRS at a first power based on a first sub-band within a bandwidth part (BWP) (Fig. 1, 2, paragraphs 4, 14, 26, 43, 120, and 122, where teaches transmitting the power with PUSCH or PUCCH, or SRS based on different, sub-band, or multiple BWPs). 
Regarding claim 2, CHEN teaches that the first power is based on a first target base station received power Po_PUSCH, the first target base station received power Po_PUSCH being associated with a first PUSCH power control loop (Fig. 1, 2 and paragraphs 26, 120-132). 
Regarding claim 3, CHEN teaches that transmit one of a second PUSCH, a second PUCCH, or a second SRS at a second power based on a second target base station received power Po_PUSCH, the second target base station received power Po_PUSCH being associated with a second PUSCH power control loop different than the first PUSCH power control loop (Fig. 1, 2 and paragraphs 26, 120-132). 
Regarding claim 5, CHEN teaches that transmit a set of power headroom (PHR) reports indicating a PHR for each of a plurality of sub-bands within the BWP, the plurality of sub-bands including the first sub-band, the first power being based on the PHR associated with the first sub-band (Fig. 1, 2 and paragraphs 141 – 149). 
Regarding claim 6, CHEN teaches that receive information from the base station indicating the plurality of sub-bands for which the set of PHR is reported (Fig. 1, 2 and paragraphs 141 – 149). 
Regarding claim 8, CHEN teaches that a maximum power reduction (MPR) for transmission of the one of the first PUSCH, the first PUCCH, or the first SRS is based on the first sub-band, wherein the first power is based on the MPR (Fig. 1, 2 and paragraphs 79 – 89). 
Regarding claim 11, CHEN teaches all the limitation as discussed in claim 1.
Regarding claim 12, CHEN teaches all the limitation as discussed in claims 1 and 2.
Regarding claim 13, CHEN teaches all the limitation as discussed in claims 1 and 3.
Regarding claim 15, CHEN teaches all the limitation as discussed in claims 1 and 5.
Regarding claim 16, CHEN teaches all the limitation as discussed in claims 1 and 6.
Regarding claim 18, CHEN teaches all the limitation as discussed in claims 1 and 8.
Regarding claim 21, CHEN teaches all the limitation as discussed in claims 1 and 5.
Regarding claim 25, CHEN teaches all the limitation as discussed in claims 5 and 6.
Regarding claim 27, CHEN teaches all the limitation as discussed in claims 1 and 8.
Regarding claim 30, CHEN teaches all the limitation as discussed in claims 1 and 5.


Allowable Subject Matter
3.		Claims 4, 7, 9-10, 14, 17, 19-20, 22-24, 26, and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “receive, from the base station, a configuration indicating a number of power control loops for the UE to maintain for different sub-bands within the BWP, the number of power control loops being greater than or equal to two, and receive information indicating a path loss compensation factor a for determining the first power for transmitting the one of the first PUSCH, the first PUCCH, or the first SRS to the base station, the information indicating the path loss compensation factor a being based on at least one of the first sub-band within the BWP or a hopping sub-band pattern of the UE including the first sub-band within the BWP, wherein the first power is based on the received information indicating the path loss compensation factor a” as specified the claims. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 2020/0374073) discloses Method for Reporting Power Headroom for SRS, Terminal Device, and Computer Storage Medium.
Lyer et al. (US 2019/0288809) discloses Upload Control Signaling for New Radio.
Lin et al. (US 2019/0349866) discloses Method and Apparatus for Triggering Power Headroom Report for Multiple Pathloss Reference in a Wireless Communication System.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
August 13, 2022 

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649